Citation Nr: 1121679	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-03 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to an increased disability rating for multiple sclerosis, currently evaluated as 70 percent disabling under a combined rating. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1990 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) and Board remand. 

The Board issued a decision in November 2009 which denied an evaluation in excess of 30 percent for the Veteran's multiple sclerosis (MS) with depression and cognitive dysfunction; denied an evaluation in excess of 30 percent for MS with Lhermitte's sign; denied an evaluation in excess of 20 percent for MS with sensory loss to the right upper extremity; denied an evaluation in excess of 10 percent for MS with sensory loss to the right lower extremity prior to January 12, 2008; granted an evaluation of 20 percent, but no more, for MS with sensory loss to the right lower extremity on and after January 12, 2008; and denied an evaluation in excess of 10 percent for MS with fatigue and heat intolerance.  The Veteran appealed the denial of her claims to the United States Court of Appeals for Veterans Claims (Court).  Based on a June 2010 Joint Motion for Remand (Joint Motion), the Court remanded the claim for additional reasons and bases in compliance with the June 2010 Joint Motion.


FINDINGS OF FACT

1.  The Board's November 2009 decision precluded effective judicial review.

2.  The Veteran's MS with depression and cognitive dysfunction is manifested by short-term memory impairment, disturbance in motivation and mood, and difficulty establishing and maintaining effective relationships.  There is no evidence of circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of both long-term and short-term memory; impaired judgment; or impaired abstract thinking. 

3.  The Veteran's MS with Lhermitte's sign is manifested by full cervical and lumbar range of motion and no evidence of ankylosis. 

4.  The Veteran's MS with sensory loss of the right upper extremity is manifested by no more than mild incomplete paralysis of all radicular groups. 

5.  Prior to January 12, 2008 the Veteran's MS with sensory loss of the right lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve. 

6.  On and after January 12, 2008, the Veteran's MS with sensory loss of the right lower extremity is manifested by no more than moderate incomplete paralysis of the sciatic nerve. 

7.  The Veteran's MS with fatigue and heat intolerance is manifested by fatigue, decreased energy, soreness, no evidence of periods of incapacitation, and no evidence of nearly constant symptoms that restrict routine daily activities by less than 25 percent of pre-illness levels.

8.  The medical evidence of record reflects that the Veteran's MS is manifested by sensory loss of the left upper extremity with mild incomplete paralysis of all radicular groups.


CONCLUSIONS OF LAW

1.  The Board's November 2009 decision is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2010).

2.  The criteria for a rating in excess of 30 percent for MS with depression and cognitive dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.26, 4.124a, Diagnostic Code 8018, 4.130, Diagnostic Code 9440 (2010). 

3.  The criteria for a rating in excess of 30 percent for MS with Lhermitte's sign have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.26, 4.124a, Diagnostic Code 8018, 4.71a, Diagnostic Codes 5299-5243 (2010). 

4.  The criteria for a rating in excess of 20 percent for MS with sensory loss of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.26, 4.124a, Diagnostic Codes 8018, 8513 (2010). 

5.  Prior to January 12, 2008, the criteria for a rating in excess of 10 percent for MS with sensory loss of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.26, 4.124a, Diagnostic Codes 8018, 8520 (2010). 

6.  On and after January 12, 2008, the criteria for a 20 percent evaluation, but no more, for MS with sensory loss of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.26, 4.124a, Diagnostic Codes 8018, 8520 (2010). 

7.  The criteria for a rating in excess of 10 percent for MS with fatigue and heat intolerance have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.26, 4.124a, Diagnostic Code 8018, 4.88b, Diagnostic Codes 6399-6354 (2010). 

8.  The criteria for a separate evaluation of 20 percent, but no more, for sensory loss of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.26, 4.124a, Diagnostic Codes 8018, 8513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur

By a November 2009 decision, the Board denied an evaluation in excess of 30 percent for the Veteran's MS with depression and cognitive dysfunction; denied an evaluation in excess of 30 percent for MS with Lhermitte's sign; denied an evaluation in excess of 20 percent for MS with sensory loss to the right upper extremity; denied an evaluation in excess of 10 percent for MS with sensory loss to the right lower extremity prior to January 12, 2008; granted an evaluation of 20 percent, but no more, for MS with sensory loss to the right lower extremity on and after January 12, 2008; and denied an evaluation in excess of 10 percent for MS with fatigue and heat intolerance.  The Veteran appealed the Board's decision to the Court.  Based on a June 2010 Joint Motion, the Court remanded the claim to the Board for additional reasons and bases in compliance with the Joint Motion.

In August 2010, September 2010, November 2010, and January 2011, letters were sent to the Veteran in which she was given 90 days from the date of each letter to submit additional argument or evidence in support of her appeal prior to the Board's readjudication.  In January 2011, the Veteran's representative submitted a letter noting that the Veteran had additional evidence to submit and requesting that the Board hold the case for the full 90-day period before readjudication.  However, neither the Veteran nor her representative submitted additional evidence or argument within the 90-day period.

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904(a).  Here, the Court remanded the Board's November 2009 decision based on the Joint Motion.

Accordingly, in order to prevent prejudice to the Veteran, the November 2009 Board decision which denied an evaluation in excess of 30 percent for the Veteran's MS with depression and cognitive dysfunction; denied an evaluation in excess of 30 percent for MS with Lhermitte's sign; denied an evaluation in excess of 20 percent for MS with sensory loss to the right upper extremity; denied an evaluation in excess of 10 percent for MS with sensory loss to the right lower extremity prior to January 12, 2008; granted an evaluation of 20 percent, but no more, for MS with sensory loss to the right lower extremity on and after January 12, 2008; and denied an evaluation in excess of 10 percent for MS with fatigue and heat intolerance must be vacated, and a new decision entered as if the November 2009 Board decision had never been issued.

II.  Increased Rating for MS

With respect to the Veteran's claim for an increased evaluation for MS, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2010).  Prior to an April 2008 readjudication of the Veteran's claim, letters dated in March 2004, June 2006, and January 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran was also accorded five VA examinations with regard to her MS.  38 C.F.R. § 3.159(c)(4).  The Veteran has not indicated that she found these examinations to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board finds that the VA examinations obtained in this case are more than adequate, and they provide sufficient detail to determine the severity of the Veteran's MS and its varied manifestations.  Finally, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

By a March 2000 rating decision, the RO granted the Veteran's claim of entitlement to service connection for MS and assigned a 30 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8018, effective November 30, 1999.  In February 2004, the Veteran filed the present claim for entitlement to an increased disability rating for her service-connected MS.  In a July 2004 rating decision, the RO denied the Veteran's claim for an increased rating, and the Veteran timely appealed this decision.  By an August 2005 rating decision, the RO assigned separate ratings for the different manifestations of the Veteran's MS.  See 38 C.F.R. § 4.124a, Note (2010).  Thus, the RO assigned a separate 30 percent evaluation for Lhermitte's sign under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5243, effective from February 27, 2004.  The Veteran's original 30 percent evaluation for residuals of multiple sclerosis was reevaluated under 38 C.F.R. § 4.130 , Diagnostic Code 9440 to include the symptoms of depression and cognitive dysfunction.  The RO also awarded special monthly compensation for loss of use of the creative organ for the sexual dysfunction symptoms of the Veteran's MS.  Thereafter, in a rating action dated in February 2006, the RO assigned a separate 20 percent evaluation for sensory loss to the right upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8513, effective February 27, 2004; a separate 10 percent evaluation for sensory loss to the right lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective February 27, 2004; and a separate 10 percent evaluation for fatigue and heat intolerance under 38 C.F.R. § 4.88b, Diagnostic Codes 6399-6354, effective February 27, 2004.  The combined evaluation for the Veteran's MS was 70 percent.  See 38 C.F.R. § 4.25 (2010). 

MS is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8018.  The minimum rating for this disorder is 30 percent.  In order to warrant a rating in excess of 30 percent, the disorder must be rated on its residuals.  With some exceptions, disability from neurological conditions and convulsive disorders and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Special consideration is given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, and visceral manifestations.  Partial loss of use of one or more extremities from neurological lesions, such as those caused by MS, is rated by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  See 38 C.F.R. § 4.124a, Note. 

VA treatment records from August 2003 through January 2006 reveal complaints of and treatment for MS symptoms.  In August 2003, the Veteran reported that a private magnetic resonance imaging (MRI) scan of her brain showed 12 new lesions.  She denied any problems at that time.  The diagnosis was MS, stable.  In November 2003, the Veteran stated that her MS was giving her problems with vision, memory, and right leg tingling.  A mental status examination was within normal limits.  The diagnosis was MS.  A December 2003 treatment record notes that the Veteran had a history of bilateral optic neuritis in 1996, with loss of vision for a few weeks and another bout in 1998 and 2000.  The Veteran also had a history of numbness in her right foot the prior year for two weeks, and three episodes of tingling in her legs, hands, and feet, lasting a day.  In the winter of 2002, she had unsteadiness, vomiting, and unbalance for two weeks.  On examination, the Veteran's visual acuity was good.  She complained of fatigue, decreased energy, and feeling sore everywhere.  She denied bowel and bladder incontinence and noted that she was previously prescribed Avonex for her MS.  Physical examination revealed mental status to be intact with no dystharia.  Pupils were equal, round, and reactive to light, and there was no afferent papillary defect.  Extraocular muscles were intact and optic disks were sharp.  Visual fields were full to confrontation and facial sensation was normal.  Visual acuity was 20/20 bilaterally, and there was no nystagmus.  The palate was symmetric, and the tongue was midline.  Motor strength was 5/5 in all groups, and there was normal tone and bulk with no drift.  Reflexes were in the 2's in the upper and lower extremities, including the ankles, with downgoing toes.  A sensory examination was normal to light touch, pinprick, propioception, and vibration.  A coordination examination showed a normal finger-nose-finger test, five finger movement, and heel-knee-shin test.  Gait was also normal.  The diagnosis was history of optic neuritis, right foot numbness, and episode of vomiting and unsteadiness.  The physician noted that these episodes met the clinical criteria for multiple sclerosis, relapsing and remitting. 

A March 2004 VA treatment record notes that the Veteran had a history of bilateral optic neuritis in 1996 with loss of vision for a few weeks and another bout in 1998 and 2000.  The Veteran also had a history of numbness in her right foot the prior year for two weeks, and three episodes of tingling in her legs, hands, and feet, lasting a day.  In the winter of 2002, she had unsteadiness, vomiting, and unbalance for two weeks.  The treatment record also reflects that a September 2003 MRI of the brain showed 12 new lesions.  The Veteran complained of subjective "numbness" and pain everywhere, including neck pain since a car accident in September 2003.  She had paresthesia in her feet up to the thigh.  There was no bowel or bladder incontinence, diplopia, or visual changes.  She noted mild depressive symptoms.  Neurological examination revealed the pupils to be equal, round, and reactive to light.  Extraocular movements were intact, and visual fields were full.  There was no nystagmus or right disc pallor.  Facial sensation was intact and facial musculature was symmetrical.  There was full strength of the sternocleidomastoid and trapezius muscles, and the palate rose symmetrically.  The tongue protruded midline.  Motor examination showed normal bulk and tone with no postural tremor.  Strength was 5/5 throughout, and there was no pronator drift.  Coordination examination revealed finger-nose-finger movement, five-finger movement, rapid alternating movements, and heel-knee-shin movements to be symmetrical without dysmetria bilaterally.  Sensory examination revealed no objective sensory symptoms, with intact light touch, pinprick, vibration, proprioception, and no extinction to simultaneous stimulation.  Gait was narrow-based with good arm swing.  The Veteran was able to heel-toe walk and tandem walk.  A Romberg test was negative.  Reflexes in the bilateral upper extremities were 3+, in the bilateral lower extremities were 3, and in the bilateral ankles were 1.  Toes were downgoing bilaterally.  The diagnoses were probable relapsing-remitting MS.  Another March 2004 treatment record notes the Veteran's complaints of increased pain in her hands, fingers, and wrists, bilaterally.  The diagnosis was possible carpal tunnel symptoms.

In March 2004, the Veteran underwent a VA neurological examination.  She complained of constant numbness in both feet and both hands, and in her private areas.  She stated that her sexual function was diminished since a fall in 2003, noting difficulty becoming aroused and loss of sensation.  She also complained of being sore everywhere and feeling fatigued.  She denied any bowel or bladder incontinence.  She stated that she was previously taking Avonex, but that she stopped using that medication in April 2003.  She noted that the symptoms of fatigue became so bad at that time that she failed three classes, so she decided to start using the medication again.  She reported that she was using Betaseron which caused side effects including flu-like symptoms, difficulty sleeping, and bruising at the injection site.  She noted pain all over which was a 6-8 out of 10 with no precipitating factors.  She stated that she was enrolled in school, and was studying marketing.  Physical examination revealed the Veteran to be alert and fully oriented with appropriate affect.  She was articulate about her health problems.  Her gait was normal, narrow-based, and balanced.  There was no dystharia.  Cranial nerves II-XII were grossly intact.  Pupils were equal, round, and reactive to light.  Extraocular movements were intact.  The palate was symmetric, and the tongue was midline.  Strength was normal at 5/5 in the upper and lower extremities with normal bulk and tone.  Reflexes were 2+ in the triceps, biceps, brachioradialis, patella, and Achilles with downgoing toes.  A sensory examination was normal to light touch and normal to monofilament testing.  Coordination was normal with rapid alternating movements and normal finger-to-nose-to-finger movements.  The Veteran was able to toe and heel walk and tandem walk without problems.  The diagnoses were multiple sclerosis, sexual dysfunction, and fatigue.  The examiner noted that the sexual dysfunction and fatigue were caused by the Veteran's MS. 

A May 2004 MRI of the Veteran's brain showed small, occasionally coalescing demyelinating plaques in the deep white matter in the supratentorial brain without contrast enhancement with distribution and general patterns which were suggestive of MS.  However, it was indistinguishable from any other demyelinating disease process which was either systemic and focal small vessel ischemic disease, although the lateral was less likely an option considering the Veteran's age.  There were no defined lesions in the infratentorial brain or in the cord as visualized.  A May 2004 MRI of the cervical spine revealed a small posterior central disc herniation at C5-C6 of uncertain clinical significance with no effacement of the nerve roots and minor degenerative change with disc height loss at C5-C6.  The apparent craniocervical junction, cord, and vertebrae were unremarkable.  A September 2004 VA treatment record reflects that the Veteran reported difficulty sleeping. 

A September 2004 VA treatment record notes the Veteran's complaints of generalized stiffness in her joints and low back pain.  She reported mild nausea and difficulty sleeping.  She denied visual problems, except for not being able to see at night.  Neurological examination showed the Veteran's pupils to be equal, round, and reactive to light with intact extraocular movements.  Cranial nerves II-XII were grossly intact.  Sensation was grossly intact.  There were no signs of dysdiodochokinesia or cerebellar dysfunction.  Romberg and Babinski tests were negative.  There was no gait abnormality.  Muscle strength was 5/5 throughout and symmetric.  The diagnosis was history of MS that is currently stable.  The VA physician noted that the Veteran was not having complications with optic neuritis or a flare of her symptoms. 

In a January 2005 hearing before the RO, the Veteran testified that she had memory loss when she was first diagnosed with MS.  She noted that her symptoms included short memory difficulties, trouble holding a steady job due to MS episodes, and sometimes feeling totally down.  She stated that she lived with her parents and was not married.  She explained that, during an episode of MS, her body turned to rubber and she couldn't walk.  She noted that, during her last episode, she was throwing up constantly, couldn't walk, and her balance was totally off.  She stated that this lasted several days, and that she had to go to school like that.  She also indicated that she failed some classes because of her MS and was undergoing vocational rehabilitation.  In addition, the Veteran complained of sexual dysfunction associated with her MS. 

In May 2005, the Veteran underwent another VA neurological examination.  The Veteran complained of numbness in the genital and buttocks area and the bilateral hands.  She stated that she had the genital area numbness for years, and the bilateral hand numbness, tingling, and weakness for approximately 9 weeks.  She reported taking Avonex, tramadol, Flexeril, Vicodin, and Advil, and noted that she took all of those medications on a daily basis.  The Veteran noted numbness, tingling, and weakness in her bilateral hands, and stated that one of her main problems was memory loss which was worsening.  She indicated that stress caused flare-ups, and complained of fatigue which she noted interfered with her ability to perform her daily activities.  She stated that she did not tolerate heat well and that the heat increased her fatigue and sensation of weakness.  She reported that she was a student in marketing.  She complained of experiencing electric pain up and down her neck which does not radiate to her arms.  The Veteran reported that she was in a motor vehicle accident in 2004 and that she did a lot of lifting in the Reserves, which caused back pain.  The Veteran also complained of decreased libido and lack of sensation in the genital, perineal, and buttock area with reduced intensity and frequency of orgasm. 

Physical examination revealed the Veteran to be alert and fully oriented with appropriate affect.  She was articulate about her health care.  Pupils were equal, round, and reactive to light.  Extraocular movements were intact without nystagmus.  There was tenderness to palpation over the bilateral paracervical muscles, but no tenderness to palpation in the low back.  Range of motion for the cervical and lumbar spine was fluid and full without a complaint of pain.  As measured with a goniometer, range of motion was normal.  The Veteran was able to touch her toes five times with repetitive use testing without a complaint of pain or reduction in range of motion or function.  Movement of the neck was fluid and apparently pain free.  Deep tendon reflexes were intact in the upper and lower extremities.  Straight leg raising was negative.  Strength was 5/5 in the upper and lower extremities, with the exception of grip strength which was 4 to 4+/5.  Sensation was diminished to light touch over the buttocks, perineal area, and external mons pubis.  Sensation to light touch was diminished over the distal fingertips of all ten fingers.  Sensation was otherwise intact.  The Veteran was able to remember one object out of three after five minutes.  The diagnoses were MS, Lhermitte's sign, neck strain, low back strain, sexual dysfunction, hand numbness, fatigue, and heat intolerance. 

In May 2005, the Veteran also underwent a VA mental disorders examination.  The report notes her complaints of feeling worried that she may end up in a wheelchair, fear about the ability to enter a full-time career, and fear about her ability to become pregnant, marry, and have a family.  Her symptoms included light sensitivity, constant pain in her hands, body, and back, and numbness in her feet.  She also noted her fear of becoming blind.  She tried to maintain a positive attitude and a cover of cheerfulness because she did not want others to know that she may be ill.  Mental status examination revealed the Veteran to be attractive, animated, and stylishly dressed.  There was no gross impairment of thought process or communication.  Delusions and hallucinations were denied.  There was no evident inappropriate behavior.  She admitted to having suicidal thoughts of taking an overdose, but she had no ideation, plans, or intent.  She was able to maintain minimal personal hygiene and other basic activities of daily living.  She was alert and fully oriented, and was able to recall five recent presidents.  She was also able to remember two out of three items after five minutes, was able to perform serial sevens slowly and accurately, and had a fair knowledge of current events.  She described difficulty with short-term memory and concentration.  There was no evidence of obsessive and ritualistic behavior.  Speech showed no impairment with no irrelevant, illogical, or obscure speech patterns.  She denied panic attacks, but she was chronically anxious because of uncertainty about her future and the status and progress of her MS.  She described her depression as a 7 on a 1 to 10 scale.  She described herself as frequently discouraged and pessimistic.  Sleep was impaired with frequent awakenings and feeling fatigued in the morning and throughout the day.  The Veteran indicated that she had a boyfriend whom she had known since high school, but that she was experiencing sexual dysfunction since her diagnosis of MS.  The examiner indicated that the Veteran experienced a variety of symptoms due to her MS, including feeling discouraged, depressed, anxious, and easy fatigability.  She also had mild cognitive impairments.  The examiner noted that the Veteran's occupational potential would likely be impacted by "the unpredictable course of multiple sclerosis."  The diagnoses included mood disorder, anxiety disorder, and sexual dysfunction all secondary to MS.  A GAF score of 60 was assigned.  The examiner indicated that the GAF score of 60 indicated moderate difficulties in social and occupational functioning. 

A March 2005 VA treatment record notes the Veteran's complaints of difficulty with balance.  She denied dizziness, vertigo, and falls.  She also noted intermittent hand numbness and tingling, but she was able to perform the activities of daily living, including writing.  She denied changes in vision, sensory or motor function, and bladder difficulties.  Physical examination revealed the pupils to be equal, and reactive to light with intact extraocular muscles and no nystagmus.  Visual fields were full to confrontation.  Facial sensation was intact bilaterally, and the face was symmetrical with normal strength and activation.  The palate rose symmetrically, and the tongue protruded to midline.  The sternocleidomastoid and trapezius muscles had full strength.  Motor examination revealed normal bulk and tone and 5/5 strength.  The reflexes were 2/2 in the biceps, 2/2 in the brachioradialis, 3/3 in the patella, and 2/2 at the Achilles.  Toes were downgoing to plantar stimulation.  Coordination revealed finger-nose-finger, five finger movement, and rapid alternating movements to be intact bilaterally.  Gait was normal based with normal arm swing.  The Veteran was able to heel-toe walk, but had difficulty with tandem gait.  A Romberg test was negative.  The diagnosis was history of MS, currently with MS flare.  A May 2005 VA treatment record reflects the Veteran's complaints of several episodes of tingling, numbness, and weakness of the hands and legs since 2003.  She complained of right and left hand numbness, tingling, and weakness which interfered with her ability to grasp and hold objects.  She also complained of problems sleeping, intermittent imbalance, anxiety, short-term memory problems, intermittent nausea, and insomnia. Physical examination revealed the Veteran to have fluent speech. Visual fields were full to confrontation, and pupils were equal, round, and reactive to light.  The eyes aligned on primary gaze.  Extraocular muscles were intact without nystagmus, and with smooth pursuit.  There was normal facial sensation and no facial asymmetry.  Hearing was grossly intact bilaterally, and the palate elevated symmetrically.  There was normal strength of the sternocleidomastoid and trapezius muscles.  Muscle strength was 5/5 throughout with normal bulk and tone.  Deep tendon reflexes were 3 in the right upper extremity and 2+ in the left upper extremity.  Patellar reflexes were 3 on the right and 2 on the left, and ankle reflexes were 2 bilaterally.  The toes were downgoing bilaterally.  There was no pronator drift or satelliting, and normal five finger movement bilaterally.  Sensory examination revealed all sensory modalities to be intact in the upper and lower extremities with no extinction, but tingling on the right hand.  A coordination examination revealed finger-nose-finger, rapid alternating movements, and heel-knee-shin tests to be normal.  Gait was narrow based with normal arm swing and stride amplitude and no difficulty on tandem gait.  A Romberg test was negative.  The diagnosis was MS with hand paresthesias, mood imbalance, and insomnia. 

A June 2005 VA neuropsychological evaluation notes the Veteran's complaints of cognitive impairment due to MS.  After administering numerous tests, the VA physician concluded that the Veteran's scores were below expectations on most tasks, including memory, which was deficient.  The physician noted that it was likely that psychological factors affected her cognitive profile.  The results of personality screening measure suggested that she was preoccupied with somatic concerns and may have been using those concerns to help deal with psychological stresses.  The physician recommended that she be encouraged to get psychological help for her depression and somatic preoccupations.  The physician also stated that, given the evidence of somatic preoccupation and tendency to endorse a variety of cognitive deficits despite evidence to the contrary, it was likely that her cognitive complaints had a psychological rather than organic origin. 

An August 2005 VA treatment record reflects that the Veteran had "no functional limitations from her MS" but had mild baseline imbalance.  She noted that her most annoying symptoms was pain in the right hand and right leg which was occasionally sharp and stabbing and occasionally dull and throbbing.  The treatment record reveals that an April 2005 MRI of the brain and cervical spine showed several non-enhancing periventricular white matter lesions, mostly trigonal and bilateral, and a new C5-C6 lesion without contrast enhancement.  The VA treatment record also indicates that the Veteran was generally high functioning, obtained a Bachelor's degree in marketing, and exercised regularly.  On examination, mental status was intact, the Veteran was alert and fully oriented, and speech and language were normal.  The Veteran's pupils were equal, round, and reactive to light.  Extraocular muscles were intact without nystagmus, and visual fields were full to confrontation.  There was no afferent papillary defect.  Facial muscles activated symmetrically and were intact to pinprick.  Palates elevated symmetrically, and the tongue protruded midline.  Motor strength was 5/5 throughout with normal bulk and tone, except strength was 5-/5 in the right upper extremity.  Reflexes were 2+ to 3 throughout with no ankle clonus and mute toes.  Sensation was patchily reduced to pin and vibration in the right upper extremity and right lower extremity versus the left.  Finger-nose-finger coordination was intact.  Gait was casual and narrow based.  Heel, toe, and tandem gaits were intact.  The diagnosis was MS, stable clinically since last visit, without flare.  Functional status was noted to be good, but there was chronic pain in the right side limbs with some mild sensory loss in the right upper extremity and right lower extremity at baseline. 

In January 2008, the Veteran underwent another VA neurological examination.  She complained that the numbness in her right foot was getting worse; of decreased strength and coordination in her hands; of worsening numbness, pain and tingling in her right leg; of worsening memory; and of worsening unsteadiness.  She also stated that there was no improvement in her sexual dysfunction or in her heat intolerance with fatigue.  She reported that she was employed as a Department of Defense worker and stated that she has missed days of work due to fatigue and that her speech was sometimes worse due to fatigue while she was at work.  She noted that she had fatigue and constant pain which affected her daily and recreational activities.  She also complained of unsteadiness with her balance, problems with speech and vision, and depression.  She noted that she had no improvement in her Lhermitte's sign of an electrical sensation going down her arms when she bends her neck downwards, and she stated that she could not hold her head down when she read a book. 

Physical examination revealed the Veteran to be alert and oriented, well-nourished, and well-developed.  Her posture and gait were normal, and her gait was narrow-based with a normal stance phase, bilaterally.  There was minimal evidence of slight imbalance with walking, and the Veteran was able to rise onto her heels without difficulty and was able to rise from a squat without difficulty.  In addition, she was able to tandem walk without difficulty, but with minimal evidence of slight instability.  A Romberg test was basically negative for instability while standing with her feet together and eyes closed, except that she swayed slightly and stated that she felt "kind of unsteady."  On neurological examination, cranial nerves II-XII were grossly intact and there was no tremor or facial asymmetry.  Coordination for rapid alternating movements was slightly diminished for the hands, bilaterally.  Coordination for heel-shin-knee test was normal, bilaterally, and the Veteran was able to remember 2 out of 3 objects after 5 minutes.  Deep tendon reflexes were hyperreflexic at 3+, bilaterally, at the biceps, brachioradialis, triceps, patellar, and Achilles tendons.  There was no ankle clonus.  Strength was 4/5 in bilateral grip strength and bilateral biceps, triceps, and left hip flexors.  Strength was otherwise 5/5 in the upper and lower extremities.  Sensation was intact to light touch in the bilateral upper and lower extremities, with the exception that the right leg from the groin area to the foot had markedly diminished sensation to light touch.  Two-point discrimination was absent over the bilateral hands.  The diagnoses were MS, Lhermitte's sign, fatigue, and heat intolerance. 

In March 2008, the Veteran underwent a VA mental disorders examination.  She complained of social isolation, and reported that her MS caused symptoms including elbow pain, foot numbness, neck pain when bending, right hand weakness and pain which resulted in her dropping things, memory problems, and chronic pain.  She also noted a history of vision problems.  The Veteran reported that she obtained her Bachelor's degree in business and marketing in 2005, and that she recently moved into a house that she purchased.  She noted that she had a good relationship with her parents.  She also indicated that she was employed full-time for the Department of Defense, but she described herself as a "loner" and asserted that she "pretty much just go to work and come home."  She reported that she continued to see her boyfriend but that she saw less of him since she moved out of her parent's house and bought her own house.  She noted that she did not see the relationship as moving towards marriage.  She also indicated that she enjoyed her dog and took her dog to a park every day, and that she enjoyed being outside as much as possible.  Mental status examination revealed unremarkable psychomotor activity and speech, with a cooperative and attentive attitude.  Her mood was unremarkable and her affect was normal.  The Veteran was easily distracted with a short attention span.  She was alert and fully oriented, and her thought process and content were unremarkable.  There were no delusions, and her judgment was intact.  Intelligence was noted to be below average, and the Veteran's insight was good as she understood that she had a problem.  She reported sleep impairment and occasional nightmares, but denied hallucinations.  There was no inappropriate behavior, no obsessive or ritualistic behavior, and no homicidal thoughts.  The Veteran endorsed suicidal thoughts, but denied any current intent.  Impulse control was good, and she denied any episodes of violence.  She was able to maintain minimum personal hygiene, and there were no problems with the activities of daily living.  The examiner noted that "[m]uch of her cognitive presentation during the examination seems explainable on the basis of her modest intellectual abilities."  The Veteran's recent and remote memory were normal, but her immediate memory was mildly impaired.  She denied self-dislike, punishment feelings, worthlessness, and indecisiveness.  She admitted to early morning awakening and reduced appetite and libido.  The diagnosis was dysthymic disorder, and a GAF score of 75 was assigned.  The examiner noted that there was not total occupational and social impairment due to mental disorder; that the Veteran's mental disorder did not result in deficiencies in judgment, thinking, family relations, work, mood, or school; that there was not reduced reliability and productivity due to mental disorder symptoms; and that there was not an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning. In addition, the examiner noted that the Veteran's symptoms were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The examiner indicated that the Veteran presented with depression, but that the severity did not appear to be disabling or grossly disruptive.  The examiner further reported that the Veteran was chronically and mildly dysthymic. 

In a March 2008 psychological form, the Veteran reported that she felt sad much of the time, felt more discouraged about her future than she used to be, did not feel like a failure, didn't enjoy things as much as she used to, felt guilty over many things she had done or should have done, didn't feel she was being punished, and felt the same about herself as ever.  She also indicated that she was more critical of herself than she used to be, had thoughts of killing herself but would not carry them out, cried more than she used to, felt more restless or wound up than usual, was less interested in other people or things than before, made decisions about as well as ever, and did not feel that she was worthless.  In addition, she reported that she had less energy than she used to have, slept a lot less than usual and woke up 1 to 2 hours early, had a reduced appetite, could not concentrate as well as usual, got more tired or fatigued more easily than usual, and was less interested in sex than she used to be. 


I. MS with Depression and Cognitive Dysfunction

The manifestations of MS involving the Veteran's depression with cognitive dysfunction are evaluated under Diagnostic Codes 8018-9440.  The hyphenated code indicates that the Veteran's MS includes manifestations of depression and cognitive dysfunction.  See 38 C.F.R. § 4.27 (2010).  As previously noted, a disability evaluation in excess of 30 percent is not warranted directly under Diagnostic Code 8018.  In order to warrant a rating in excess of 30 percent for MS, the disorder must be rated on its residuals.  See 38 C.F.R. § 4.124a, Diagnostic Code 8018. 

Pursuant to Diagnostic Code 9440, an anxiety disorder is rated as 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is for application when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130 , Diagnostic Code 9440. 

Based on the analysis of the evidence as outlined below, the Board finds that the medical evidence of record does not support a disability rating in excess of 30 percent for the Veteran's depression and cognitive dysfunction residuals of MS. 

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF score of 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 46-47.  The Veteran's GAF score of 75 reflects that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Veteran has reported short-term memory trouble, problems concentrating, depression, suicidal thoughts without plan or intent, anxiety, and problems sleeping.  She has also noted decreased energy, feeling totally down, feeling worried, fear, cognitive impairment, social isolation, feeling sad and discouraged, loss of interest, feeling guilty, self-criticism, crying more frequently, and reduced appetite.  She reported that she was employed full-time, owned her own house, had a good relationship with her parents, and obtained her Bachelor's degree in business and marketing.  She noted that she had a boyfriend, but that she did not see the relationship ending in marriage.  The medical evidence of record reflects that the Veteran regularly had no impairment of thought process or communication, no inappropriate behavior, and the ability to maintain minimal personal hygiene and the basic activities of daily living.  She was found to be alert and fully oriented, had normal speech, denied panic attacks, and had no obsessive or ritualistic behavior.  She was able to recall 5 recent presidents, remembered 2 out of 3 items after 5 minutes, had fair knowledge of current events, and was able to perform serial 7's.  There was mild cognitive impairment noted, and she endorsed suicidal thoughts without plan or intent.  She denied delusions and hallucinations and had unremarkable psychomotor activity.  Her mood was noted to be unremarkable, and her affect was normal.  She was easily distracted and had a short attention span.  Thought content was unremarkable, and insight and judgment were intact.  Although recent and remote memory were found to be unremarkable, immediate memory was mildly impaired. 

With consideration of the entire record, the Board finds that the evidence does not show that the Veteran's depression and cognitive dysfunction residuals of MS meet the criteria for the next higher disability rating of 50 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440.  Although there is evidence of short-term memory impairment, disturbances in motivation and mood, and difficulty establishing and maintaining effective relationships, there is no evidence of circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of both short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking. 38 C.F.R. § 4.130 , Diagnostic Code 9440.  Accordingly, an increased rating greater than 30 percent for depression and cognitive dysfunction residuals of MS is not warranted.  Id.  

II. MS with Lhermitte's Sign

The manifestations of MS involving the Veteran's Lhermitte's sign are evaluated under Diagnostic Codes 5299-5243.  Hyphenated diagnostic codes and rating by analogy are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Moreover, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.   

The RO assigned a 30 percent evaluation for the Veteran's manifestations of MS involving Lhermitte's sign under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the General Rating Formula, a 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent evaluation is warranted when there is unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a , General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2010).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

Intervertebral disc syndrome is rated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Incapacitating Episodes), whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243; see also 38 C.F.R. § 4.25.  Under the Formula for Rating Incapacitating Episodes, a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Incapacitating Episodes, Note (1) (2010). 

The evidence of record reflects the Veteran's complaints of neck pain and low back pain.  She complained of an electric pain up and down her neck which radiated to her arms when she bent her head downward.  She indicated that she could not hold her head down while she read a book.  She noted that she was involved in a motor vehicle accident in May 2004 and performed heavy lifting while in the Reserves, which caused back pain.  On physical examination, there was tenderness to palpation over the bilateral paracervical muscles, but no tenderness in the low back.  Range of motion of the cervical and lumbar spine was fluid and full without pain.  As measured by a goniometer, range of motion was normal.  The Veteran was able to touch her toes 5 times with repetitive use testing without a complaint of pain or reduction in range of motion or function.  Movement of her neck was fluid and pain free.  As the evidence of record reveals that there was full range of motion of both the cervical and the lumbar spine with no evidence of ankylosis of either the cervical or thoracolumbar spine, an evaluation in excess of 30 percent is not warranted for the manifestations of the Veteran's MS involving Lhermitte's sign under the General Rating Formula.  38 C.F.R. § 4.71a , Diagnostic Code 5243, General Rating Formula. 

Additionally, an evaluation in excess of 30 percent under the Formula for Rating Incapacitating Episodes is not warranted because there is no evidence of record that the Veteran had any incapacitating episodes of Lhermitte's sign.  There is no evidence that the Veteran's Lhermitte's sign required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2010), addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  See also Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The Veteran reported neck and low back pain.  She also noted an electrical sensation in her neck and down her arms when she bent her neck downward and that she could not hold her head down while she read a book.  However, the objective evidence of record does not to show that the Veteran's Lhermitte's sign causes a level of functional loss greater than that already contemplated by the assigned evaluation.  Id.  Physical examination showed pain on palpation over the bilateral paracervical muscles, but no tenderness to palpation in the low back.  In addition, range of motion of the cervical spine and lumbar spine were full, and the May 2005 VA examiner reported that repetitive motion testing did not result in complaints of pain, reduction in range of motion, or reduction in function.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, the Veteran is not entitled to an increased evaluation based on these provisions because the evidence of record shows no additional functional impairment, fatigability, incoordination, weakness, or pain beyond that already contemplated within the 30 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206. 

III. MS with Sensory Loss to the Right Upper Extremity

The manifestations of MS involving the Veteran's sensory loss of the right upper extremity are evaluated under Diagnostic Code 8513, which contemplates paralysis of all radicular groups.  To that end, Diagnostic Code 8513 provides for 20, 30, and 60 percent evaluations for incomplete paralysis of all radicular groups of the non-dominant extremity that is mild, moderate, and severe, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  An 80 percent evaluation is assigned for complete paralysis of all radicular groups of the non-dominant extremity.  Id.  Evaluations of 20, 40, and 70 are provided for incomplete paralysis of all radicular groups of the dominant extremity that is mild, moderate, and severe, respectively.  Id.  A 90 percent evaluation is assigned for complete paralysis of all radicular groups of the dominant extremity.  Id.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010). 

The Veteran reported right hand tingling, numbness, weakness, decreased strength, and decreased coordination.  She indicated that her right hand neurological symptoms interfered with her ability to grasp and hold objects.  She also complained of right hand pain which she described as occasionally sharp and stabbing and occasionally dull and throbbing.  The objective medical evidence of record showed that the Veteran regularly had 5/5 motor strength of the right upper extremity with normal bulk and tone.  On a few occasions, grip strength was noted to be 4/5 or 4+/5, and motor strength was reported as 4/5 or 5-/5.  Reflexes were regularly 2, 2+, or 3+ in the right upper extremity, and cranial nerves II-XII were grossly intact.  Deep tendon reflexes were reported to be intact in the upper extremities.  Sensory examination was regularly reported as normal to light touch, pinprick, proprioception, vibration, and monofilament testing in the right upper extremity.  However, in May 2005, the VA examiner found that sensation to light touch was diminished over the distal fingertips.  On another occasion, sensation was patchily reduced to pin and vibration in the right upper extremity.  An August 2005 VA physician reported that the Veteran had mild sensory loss in the right upper extremity. 

Initially, the medical evidence of record does not indicate whether the Veteran's right upper extremity is her dominant or non-dominant extremity.  Accordingly, the Board will assume that the Veteran is right extremity dominant, as this would result in a more favorable evaluation for the Veteran. 

However, the evidence does not support an evaluation greater than 20 percent for the manifestations of MS involving sensory loss of the right upper extremity under Diagnostic Code 8513, as the evidence does not suggest incomplete paralysis of all radicular groups of the right upper extremity that is more than mild.  The Board acknowledges the Veteran's complaints of tingling, numbness, weakness, and decreased coordination in the hands.  However, the objective evidence shows that sensation was regularly intact and motor strength was regularly 5/5.  Although sensation was patchily reduced on one occasion, sensation to light touch was diminished over the distal fingertips on one occasion, there were a few reports of reduced grip strength at 4/5 or 4+/5, and there were occasional reports of reduced right upper extremity strength at 4/5 or 5-/5, these symptoms do not indicate more than mild incomplete paralysis.  Moreover, an August 2005 VA physician described the Veteran's right upper extremity sensory loss as "mild."  Thus, the Board concludes that the evidence does not demonstrate that the Veteran's right upper extremity loss is more than "mild."  For these reasons, an evaluation greater than 20 percent for manifestations of MS involving sensory loss of the right upper extremity is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8513. 

IV. MS with Sensory Loss to the Right Lower Extremity

The manifestations of MS involving the Veteran's sensory loss of the right lower extremity are evaluated under Diagnostic Code 8520, which contemplates paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Evaluations of 10, 20, 40, and 60 percent are warranted for mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve, respectively.  Id.  The maximum 80 percent evaluation is warranted when there is complete paralysis of the sciatic nerve; when the foot dangles and drops, when there is no active movement possible for muscles below the knee, or when flexion of knee is weakened or (very rarely) lost.  Id.  

As previously noted, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The terms "mild," "moderate," "moderately severe" and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The Veteran reported right leg and right foot tingling and numbness.  She complained of unsteadiness and difficulty with balance.  In addition, she noted right leg pain which was occasionally sharp and stabbing and occasionally dull and throbbing.  The objective medical evidence of record showed that the Veteran regularly had 5/5 motor strength of the right lower extremity with normal bulk and tone and no drift.  Deep tendon reflexes were intact.  The Veteran regularly denied bowel and bladder incontinence.  Reflexes were regularly 3/3 at the patella and 2/2 at the Achilles with downgoing toes.  Sensory examinations were regularly normal and grossly intact to light touch, pinprick, propioception, vibration, and monofilament testing.  However, in August 2005, sensation was noted to be patchily reduced to pin and vibration in the right lower extremity, and in January 2008, there was marked diminished sensation to light touch in the right leg from the groin area to the foot.  The Veteran's gait was regularly normal, and was narrow-based with good arm swing.  She was able to heel-toe walk and tandem walk without difficulty except on one occasion.  A heel-knee-shin test was normal, a Romberg test was negative, and a Babinski test was negative.  Cranial nerves II-XII were intact, and coordination was reported to be normal.  In August 2005, there was minimal evidence of slight imbalance with walking.  However, the VA physician reported that the Veteran's right lower extremity sensory loss was only "mild." 

After consideration of the pertinent evidence of record, the Board concludes that the criteria for a rating in excess of 10 percent for the Veteran's service-connected manifestations of MS involving sensory loss of the right lower extremity have not been met prior to January 12, 2008, but that an evaluation of 20 percent is warranted on and after January 12, 2008. 

Prior to January 12, 2008, the Veteran's sensory loss of the right lower extremity was manifested by subjective complaints of tingling, numbness, unsteadiness, and pain.  The objective evidence showed regularly grossly intact sensation of the right lower extremity which was patchily reduced to pin and vibration on one occasion.  Motor strength was regularly 5/5 with normal bulk and tone and no drift.  Coordination was normal, reflexes were intact and symmetrical, and gait was normal.  There were no complaints of bowel or bladder incontinence.  Moreover, an August 2005 VA physician described the Veteran's right lower extremity sensory loss as "mild."  Thus, prior to January 12, 2008, the evidence does not show sensory loss of the right lower extremity which was more than "mild."  For these reasons, an increased evaluation greater than 10 percent for manifestations of MS involving sensory loss of the right lower extremity is not warranted prior to January 12, 2008. 

However, a January 2008 VA neurological examination reveals that there was marked diminished sensation to light touch in the right leg from the groin area to the foot.  In addition, there was minimal evidence of unsteadiness and imbalance on objective examination as demonstrated by the Veteran's gait.  The Board finds that this evidence most closely approximates a finding of moderate incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.7 (2010); see also 38 C.F.R. § 4.124a, Diagnostic Code 8720.  However, a 40 percent evaluation manifested by moderately severe incomplete paralysis is not for application on and after January 12, 2008 because the evidence of record showed normal gait except for minimal instability and the Veteran was able to heel-toe walk and tandem walk.  Romberg test was also basically negative except for instability.  Neurological examination revealed cranial nerves II-XII to be grossly intact with normal coordination.  Deep tendon reflexes were 3+ at the patellar and Achilles tendon.  Strength was 5/5 in the right lower extremity.  Accordingly, an evaluation greater than 20 percent is not warranted for the Veteran's manifestations of MS involving right lower extremity sensory loss on and after January 12, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8520; see 38 C.F.R. § 3.400 (2010); see also Hart, 21 Vet. App. 505 (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings). 


V. MS with Fatigue and Heat Intolerance

The manifestations of MS involving the Veteran's fatigue with heat intolerance are evaluated under Diagnostic Codes 6399-6354.  As previously noted, hyphenated diagnostic codes and rating by analogy are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf, 20 Vet. App. at 321.  Moreover, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id. 

Diagnostic Code 6354 contemplates chronic fatigue syndrome as manifested by debilitating fatigue, cognitive impairments, (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent evaluation is assigned when symptoms wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms are controlled by continuous medication.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  A 20 percent evaluation is warranted when symptoms are nearly constant, and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  Id. 

The evidence of record reflects the Veteran's complaints of fatigue, decreased energy, and feeling sore everywhere.  In a March 2004 VA neurological examination, the Veteran reported that she stopped taking her MS medications and that her fatigue became so bad that she failed three classes, so she started taking her medication again.  A May 2005 VA neurological examination reveals that the Veteran reported fatigue which interfered with the ability to perform daily activities.  She also noted that she could not tolerate heat as well, and that the heat increased her fatigue.  In a January 2008 VA neurological examination, the Veteran reported no improvement in her fatigue and heat intolerance, and indicated that her fatigue and constant pain affected her daily and recreational activities. 

After consideration of the pertinent evidence of record, the Board concludes that the criteria for a rating in excess of 10 percent for the Veteran's service-connected manifestations of MS involving fatigue and heat intolerance have not been met.  While the Veteran has reported on several occasions that her fatigue interfered with her ability to perform daily activities and recreation, the evidence does not reflect debilitating fatigue and cognitive impairments that are nearly constant and restrict routine daily activities by less than 25 percent of pre-illness level; or which wax and wane resulting in periods of incapacitation of at least 2 but less than 4 weeks duration.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  There is no evidence that the Veteran's fatigue and heat intolerance cause periods of incapacitation.  In addition, as previously discussed, the Veteran obtained her Bachelor's degree in business and marketing in 2005 and works full-time.  While the Veteran reports that her fatigue and heat intolerance impact her ability to perform daily activities, the objective evidence does not indicate that her fatigue and heat intolerance restrict her daily activities by less than 25 percent of pre-illness level.  Accordingly, an increased evaluation greater than 10 percent for manifestations of MS involving fatigue and heat intolerance is not warranted.  Id.  

VI. Other Considerations

The Board has also considered whether the Veteran's MS is manifested by any additional symptoms which have not been considered in the current evaluations.  

Although the medical evidence of record does not show a diagnosis of a left hand or left upper extremity neurological manifestation of the Veteran's MS, and while the majority of the medical evidence shows normal sensory examinations of the left upper extremity, the evidence does show complaints of decreased strength and coordination in the left hand; constant ache and prickling in the left hand; left hand pain; several episodes of tingling, numbness, and weakness of the left hand; and difficulty writing and grasping objects in the left hand.  In addition, the medical evidence shows slightly diminished coordination for rapid alternating movements in the left hand; occasional diminished grip strength in the left upper extremity; absent two-point discrimination over the left hand on one occasion; and one instance of diminished sensation to light touch over the distal fingertips of all 10 fingertips.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that a separate 20 percent evaluation is warranted for sensory loss of the left upper extremity under Diagnostic Code 8513.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  However, an evaluation greater than 20 percent is not warranted, as the objective evidence shows that strength was regularly at least 4/5, there was normal bulk and tone, and that sensation was regularly intact.  While sensation to light touch was diminished over the distal fingertips on one occasion and there were a few reports of reduced grip strength, these symptoms do not indicate more than mild incomplete paralysis.  Thus, the Board concludes that the evidence does not demonstrate that the Veteran's left upper extremity sensory loss is more than mild.  Id.

In addition, there is no competent medical evidence that the Veteran experiences manifestations of MS, in addition to those already considered under the assigned separate evaluations, sufficient to warrant ratings in excess of those disability ratings currently assigned.  While the evidence of record suggests that the Veteran experienced symptoms including speech disturbances and impairment of vision as a result of her MS, the medical evidence reflects that those symptoms were experienced well before she filed her February 2004 claim for an increased evaluation, and the current medical evidence of record does not indicate that she still has those manifestations.  The Board acknowledges that the Veteran has also reported symptoms of sexual dysfunction as a result of her MS.  However, as previously noted, the RO has awarded special monthly compensation based on the loss of use of the creative organ for those symptoms of the Veteran's MS. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  If the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111   (2008). 

The Veteran's MS is evaluated as depression and cognitive dysfunction under 38 C.F.R. § 4.130, Diagnostic Code 9440; as Lhermitte's sign under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5243; as sensory loss of the right upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8513; as sensory loss of the right lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520; as fatigue and heat intolerance under 38 C.F.R. § 4.88b, Diagnostic Codes 6399-6354; and as sensory loss of the left upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8513.  The criteria of these diagnostic codes are found by the Board to specifically contemplate the level of disability and symptomatology manifested by the Veteran's MS.  As noted above, the Veteran's depression and cognitive dysfunction are manifested by short-term memory impairment, disturbance in motivation and mood, and difficulty establishing and maintaining effective relationships with no evidence of circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of both long-term and short-term memory; impaired judgment; or impaired abstract thinking.  The Veteran's Lhermitte's sign is manifested by full cervical and lumbar range of motion and no evidence of ankylosis.  The Veteran's sensory loss of the right upper extremity is manifested by no more than mild incomplete paralysis of all radicular groups.  Prior to January 12, 2008, the Veteran's sensory loss of the right lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve.  On and after January 12, 2008, the Veteran's sensory loss of the right lower extremity is manifested by no more than moderate incomplete paralysis of the sciatic nerve.  The Veteran's fatigue and heat intolerance is manifested by fatigue, decreased energy, soreness, no evidence of periods of incapacitation, and no evidence of nearly constant symptoms that restrict routine daily activities by less than 25 percent of pre-illness levels.  The Veteran's sensory loss of the left upper extremity is manifested by no more than mild incomplete paralysis of all radicular groups.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the evaluations assigned, which equate to an 80 percent combined disability rating for the Veteran's MS, both prior to and on and after January 12, 2008.  Ratings in excess of those assigned are provided for certain manifestations of the Veteran's MS with depression and cognitive dysfunction, Lhermitte's sign, sensory loss to the right upper extremity, sensory loss to the right lower extremity, fatigue with heat intolerance, and sensory loss to the left upper extremity, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the disability rating assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those assigned for the Veteran's service-connected disorders at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110  (West 2002); see also Hart, 21 Vet. App. at 509. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran was denied entitlement to TDIU based on her MS by a January 2006 rating decision, and she has not perfected an appeal thereof.  Therefore, the issue is not before the Board at this time. 


ORDER

The November 2009 Board decision is vacated.

An evaluation in excess of 30 percent for the Veteran's MS with depression and cognitive dysfunction is denied. 

An evaluation in excess of 30 percent for the Veteran's MS with Lhermitte's sign is denied. 

An evaluation in excess of 20 percent for the Veteran's MS with sensory loss to the right upper extremity is denied. 

Prior to January 12, 2008, an evaluation in excess of 10 percent for the Veteran's MS with sensory loss to the right lower extremity is denied. 

On and after January 12, 2008, an evaluation of 20 percent, but no more, for the Veteran's MS with sensory loss to the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An evaluation in excess of 10 percent for the Veteran's MS with fatigue and heat intolerance is denied.

A separate evaluation of 20 percent, but no more, for the Veteran's MS with sensory loss to the left upper extremity is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


